Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20190053170 further in view of Kwon US 20110105107.

Regarding claims 9, 14, 15, Lee teaches a terminal comprising:
a receiver that receives information indicating a bandwidth part (BWP) by radio resource control (RRC) signaling, wherein the BWP is to be activated;
rd paragraph).
	
Lee is silent on a cell is activated by a medium access control (MAC) control element.
Kwon teaches a cell is activated by a medium access control (MAC) control element (abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Lee by a cell is activated by a medium access control (MAC) control element, as shown by Kwon. This modification would benefit the system by providing a proven, reliable method for activating the cell.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Kwon as applied to claim 9 above, and further in view of Kim US 10595283.

The combination is silent on the terminal further comprises:
a transmitter that transmits capability information related to a BWP switching delay.
Kim teaches the terminal further comprises:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the terminal further comprises: a transmitter that transmits capability information related to a BWP switching delay, as shown by Kim. This modification would benefit the system by informing the base station of the capability of the terminal.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Kwon as applied to claim 9 above, and further in view of Xiong US 20200008233.

The combination is silent on the processor determines, by information of an offset included in downlink control information, a time resource to be schedule.
Xiong teaches the processor determines, by information of an offset included in downlink control information, a time resource to be schedule ([0179]   Example 1 is a method, comprising detecting downlink control information (DCI) scheduling a downlink (DL) data transmission during a random 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the processor determines, by information of an offset included in downlink control information, a time resource to be schedule, as shown by Xiong. This modification would benefit the system by enabling the terminal to select an optimal slot for receiving DL data transmission.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Lee, Kwon, and  as applied to claim 11 above, and further in view of Xiong US 20200008233.

The combination is silent on the processor determines, by information of an offset included in downlink control information, a time resource to be schedule.
Xiong teaches the processor determines, by information of an offset included in downlink control information, a time resource to be schedule ([0179]   Example 1 is a method, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the processor determines, by information of an offset included in downlink control information, a time resource to be schedule, as shown by Xiong. This modification would benefit the system by enabling the terminal to select an optimal slot for receiving DL data transmission.

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        









Kimba US 20200245295 fig. 2, [0054] teaches a MAC-CE header activating a BWP.